HOUSER, Commissioner
(concurring in result).
This is a proceeding under Criminal Rule 33.03, which authorizes a person against whom a criminal proceeding is pending (growing out of the subject matter of a search and seizure) and who claims to be aggrieved by an unlawful search and seizure to file a motion “to suppress the use in evidence” of the articles taken by the search and seizure. Paragraph (b) of *473the rule provides that if the property is not such that its possession is a criminal offense the motion may pray for the return of the property.
A number of charges were pending against defendant when this motion was filed, including a charge of possession of burglary tools. It was important to defendant that the articles seized in this search be excluded from his trial on the latter charge. The principal object of his motion was to suppress the use in evidence of these articles. Subsequently, however, all charges against defendant were dismissed except a charge of carrying a concealed weapon. The latter charge had no relation to the articles seized in this search, because a charge of carrying a concealed weapon relates only to a weapon either upon defendant’s person or in such a place in an automobile that the defendant is able to reach the gun, State v. Bordeaux, Mo.Sup., 337 S.W.2d 47, and none of the articles seized under the warrant fit that description. Upon dismissal of the criminal charges the articles taken by the search and seizure under the warrant issued were no longer related or germane to any pending criminal charge against defendant and therefore the question whether the use of the articles in evidence in a criminal trial should be suppressed became moot. The court, however, properly retained jurisdiction of the motion for the purpose of passing upon defendant’s prayer for the return of his property. Since it affirmatively appears that the property was not contraband; that defendant’s ownership of the property is not controverted, and since no other reason appears for withholding his property, the court should have ordered its return to defendant.
I therefore concur in holding that the judgment be reversed and the cause remanded with direction to sustain the prayer of the motion for return to movant of the property withheld from him. I express no views upon the sufficiency of the warrant to properly describe the property to be searched for and seized, or the question of probable cause, for the reason that under the circumstances of this case I do not consider it necessary to pass upon those questions.